MONROE, J.
This is an appeal from a judgment homologating an account which purports to distribute a fund amounting to $941.16. Neither the amount nor any question involved brings the case within the appellate jurisdiction of this court, a fact of which the court must, ex proprio motu, take notice.
Agreeably to the provisions of Act No. 56 of 1904, therefore, it is ordered and adjudged that, in the event that the appellants or their attorney of record make oath, before the expiration of six judicial days from the day upon which this decree is handed down, that the appeal herein was not taken for the purpose of delay, this cause be transferred to the Court of Appeal for the parish of Claiborne, to be there proceeded with according to law; otherwise, and in case such oath is not made as thus required, the appeal herein be, and is hereby, dismissed.